NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
LAURA A. HUNT,
Petiti0n,er,
V.
MERIT SYSTEMS PROTECTION BOARD,
Respondent.
2011-3001
Petiti0n for review of the Merit Systems Pr0tection
Board in case no. CH0831090791-C-1.
ON MOTION
ORDER
Upon consideration of the motion to reform the official
caption to designate the Merit Systerns Protection Board
as the respondent,
IT ls 0RDERED THAT:
The motion is granted The revised official caption is
reflected aboVe.

HUNT V. MSPB 2
FOR THE COURT
JAN 05  /s/ Jan Horba1y
Date J an Horba1y
C1erk
cc: Laura A. Hunt
Doug1as K. Mick1e, Esq.
CalVin MorroW, Esq.
Fll.£D
- - ms ron
520 U S COURT 0F App
THE FEDERAL ClRCUlT
arm 05 2011
.|ANH9RBALY
C|.ERK